Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021, has been entered.

Status of Claims


Applicant filed an amendment on November 17, 2021. Claims 1-20 were pending in the Application. Claims 1-17 are amended. No new claims have been added. No claims have been canceled. Claims 1, 13, and 17 are the independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 13, and 17. Thus Claims 1-20 are currently pending. 

Response to Arguments


















In the context of Claim Interpretation, Not Positively Recited, paragraphs 10-15 of the Final Rejection Office Action dated August 17, 2021, upon further review of the claim limitations, Examiner has determined that the cited limitations were positively recited and claimed in the previous limitation prior to the “responsive” limitations, therefore, Examiner is rescinding the claim interpretations, not positively recited, paragraphs 10-15 of the Final Rejection Office Action dated August 17, 2021.
In the context of Claim Interpretation, Not Positively Recited, paragraph 16 of the Final Rejection Office Action dated August 17, 2021, upon further review of the claim limitations, Examiner has determined that the cited limitation “determining that the entity action is completed” has not occurred prior to the “responsive” limitation. Examiner is rescinding the claim interpretation, not positively recited, paragraph 16 of the Final Rejection Office Action dated August 17, 2021, and interprets as claim interpretation, optional language, as claim 12 is a method step of claim 1.
In the context of Claim Interpretation, Not Positively Recited, paragraphs 17-19 of the Final Rejection Office Action dated August 17, 2021, upon further review of the claim limitations, Examiner has determined that the cited limitations may not occur based on the limitation in claim 17 that cites “receiving a request to at least one of access the first user account …, perform the entity action …, or open the first message.” therefore, Examiner is NOT rescinding the claim interpretation, not positively recited, paragraphs 17-19 of the Final Rejection Office Action dated August 17, 2021.
In the context of Claim Objections, paragraphs 20-23 of the Final Rejection Office Action dated August 17, 2021, Applicant has adequately amended to render the claim objections moot. Therefore, Examiner is rescinding the Claim Objections, paragraphs 20-23 of the Final Rejection Office Action dated August 17, 2021.
In the context of 35 U.S.C. § 101, Applicant submits, under Prong One, Step 2A, that the present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, the claims are eligible at Prong One of revised Step 2A.
Applicant continues to submit, under Prong Two, Step 2A, that generic computers do not perform the operations as recited in the claims. The present claims, even assuming arguendo that they recite a judicial exception, clearly integrate any alleged judicial exception into a practical application. In particular, the present claims provide for a technique that is dynamic and increases the accuracy and efficiency of a communication system, such as an email system, facilitating the performance of entity actions associated with received communications, such as received emails. Thus, the present claims provide for improvements to the technical field of performing entity actions associated with received communications, and are indicative of integration into a practical application (see MPEP § 2106.05(a)). The specification discusses some of the problems and/or challenges in the technical field, as well as, discusses some of the improvements made to the technical field via the solution(s) of the instant application. Applicant further submits that clearly, in addressing and solving the aforementioned technical problems with the technical solutions and/or benefits described in the specification, the claims clearly integrate any alleged judicial exception into a practical application. Therefore, the claims are eligible at Prong Two of revised Step 2A.
Applicant finally submits that, under Step 2B, the ordered combination is inventive and transforms the claims. The concept of outputting data may be abstract at a high level. However, the claim recites something much narrower, and generic computers do not perform the operations as recited in the claims. Thus, the claims are “significantly more” than an abstract idea and are patent eligible under 35 U.S.C. § 101.
Clearly, the claims do not merely recite the allegedly abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a non-conventional arrangement. Thus, the inventive concept can be found in the ordered combination of claim limitations that transform the allegedly abstract idea of outputting data into a particular, practical application of that allegedly abstract idea, which is a patent eligible application. 
Accordingly, claim 1 recites significantly more than the alleged abstract idea. Thus, claim 1 is patent eligible under Step 2B of Alice, and the rejection should be withdrawn.
Examiner has considered these arguments and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101. Examiner notes the limitations “identifying, …, a first email received by a first email account, wherein: the first email is transmitted by a second email account associated with a first entity; and the first email is associated with an entity action corresponding to the first entity; receiving, …, a request to access the first email account that received the first email …; performing, …, a verification process, via communication … associated with the first entity associated with the second email account that transmitted the first email, and verifying that a user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email; responsive to performing, …, the verification process and verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email: providing, …, … with instructions to display, … associated with the first email account that received the first email, a selectable input corresponding to performing the entity action corresponding to the first entity associated with the second email account that transmitted the first email; receiving, …, a request to perform the entity action via a selection of the selectable input; responsive to receiving the request to perform the entity action, providing, …, … with instructions to display …, within the …, corresponding to performing the entity action; and receiving, …, one or more inputs associated with the entity action ...” recite steps of the abstract idea, “performing actions using email,” which Examiner notes is grouped under “Certain Methods of Organizing Human Activity of managing interactions between people” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner also notes that the cited additional elements of “an email communication system”, “a first client device”, “a second client device”, “a first server”; “ a second server”, “an email interface”, “an action interface”, “a memory”, “a processor”, “a communication system”, and “a non-transitory machine readable medium” do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “performing actions using email.” Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “performing actions using email” using computer technology (e.g., “a processor”, “a communication system”, first and second client device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself. 
Hence, Examiner submits that claims 1-20 are not patent eligible under 35 U.S.C. § 101, and maintains the rejection under 35 U.S.C. § 101.

In the context of 35 U.S.C. § 112(a), New Matter Situations and Lack of Support, paragraphs 32-39 of the Final Rejection Office Action dated August 17, 2021, Applicant has adequately amended to render the rejections under 35 U.S.C. § 112(a), New Matter Situations and Lack of Support, moot. Examiner hereby rescinds the rejections of 35 U.S.C. § 112(a), New Matter Situations and Lack of Support, paragraphs 32-39 of the Final Rejection Office Action dated August 17, 2021. 
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 41 of the Final Rejection Office Action dated August 17, 2021, Applicant has adequately amended to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner hereby rescinds the rejection of 35 U.S.C. § 112(b), paragraph 41 of the Final Rejection Office Action dated August 17, 2021. 
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 42 of the Final Rejection Office Action dated August 17, 2021, Applicant has not adequately amended to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, moot. Claim 17 scope is still unclear as amended as to what is performing the operations as “a processor of a communication system” and “the processor” are recited. Claim 1 method steps are being performed by an email system, however, “a processor of a communication system” and “the processor” are not part of the “email system.”  Examiner hereby does NOT rescind the rejection of 35 U.S.C. § 112(b), paragraph 42 of the Final Rejection Office Action dated August 17, 2021. 
In the context of 35 U.S.C. § 103, Applicant respectfully submits that Kumar seems to be silent as to performing, by the email system, a verification process, via communication of a first server of the email system with a second server associated with the first entity associated with the second email account that transmitted the first email, and verifying that a user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email; responsive to performing, by the email system, the verification process and verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email: providing, by the email system, the first client device with instructions to display, via an email interface associated with the first email account that received the first email, a selectable input corresponding to performing the entity action corresponding to the first entity associated with the second email account that transmitted the first email … as provided for by independent claim 1, and as similarly provided for by independent claims 13 and/or 17, at least in part. Collins is believed to fail to make up for the deficiencies of Kumar. 
Applicant continues to submit Kumar seems to provide for presenting, in an email interface, actions determined based upon content of an email message and/or applications that can be used to perform the actions. Kumar does not seem to mention verification, for example. It is thus respectfully submitted that independent claims 1, 13 and 17 and the remaining claims that depend therefrom are not taught by the suggested combination. 
In any event, as US Patent Application Publication No. US 20180091455 A1 to Smith is being applied to the amended subject matter for claim 1, and similarly claims 13 and 17, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claims 1, 13, and 17 are not patentable. Claims 1, 13, and 17 stand rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Smith, with FIG. 1, item 100, and [0019]-[0020]; FIG. 2, item 200, and [0024]; and FIG. 4A, item 410, and [0029]; FIG. 4B, item 430, and [0030], now applying to the applicable amended sections for claim 1, and similarly claims 13 and 17. Therefore, claim 1, and similarly claims 13 and 17, stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable.
Therefore, the amended claims 1, 13, and 17 stand rejected under 35 U.S.C. § 103. Claims 2-12, which depend on claim 1, stand rejected under 35 U.S.C. § 103; and claims 14-15, which depend on claim 13, stand rejected under 35 U.S.C. § 103; and claims 18-20, which depend on claim 17, stand rejected under 35 U.S.C. § 103.

Claim Interpretation – Intended Use
Regarding claims 1 and 13, Examiner notes that the following limitation: “the first email is transmitted by a second email account …;” is an intended use of “first email”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 1, Examiner notes that the following limitations: “receiving, …, a request to access the first email account …; performing, …, … the first email is authorized to perform …; responsive to performing, …, … the first email is authorized to perform …; providing, …, … with instructions to display, …; receiving, …, a request to perform …; responsive to receiving the request to perform … with instructions to display …;” are intended uses of “request, first email, and instructions,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 2, Examiner notes that the following limitation: “receiving, …, a request to access the first email …” is an intended use of “request”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claims 3 and 6, Examiner notes that the following limitations: “The method of claim 1, … with the instructions to display the selectable inputs is performed by providing, …, instructions to display the selectable input …” are intended uses of “instructions”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 4, Examiner notes that the following limitations: “The method of claim 2, … with the instructions to display the selectable inputs is performed responsive to receiving, …, the request to open the first email …” are intended uses of “instructions and request,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 5, Examiner notes that the following limitation: “… with instructions to display the selectable input is performed responsive …” is an intended use of “instructions”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claims 8-9, Examiner notes that the following limitation: “providing, …, instructions to display the action message …” is an intended use of “instructions”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 11, Examiner notes that the following limitation: “analyzing, …, the one or more inputs to determine user payment information …” is an intended use of “one or more inputs”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 12, Examiner notes that the following limitation: “responsive to determining …, instructions to display a confirmation message, …” is an intended use of “instructions”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 13, Examiner notes that the following limitations: “receiving, …, a request to access the first email account …; performing, …, … the first email is authorized to perform …; responsive to performing, …, … the first email is authorized to perform …; providing, …, … with instructions to display, …; receiving a request to perform …; responsive to receiving the request to perform …” are intended uses of “request, first email, and instructions,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 15, Examiner notes that the following limitations: “The email system of claim 13, … with the instructions to display the selectable inputs is performed by providing instructions to display the selectable input …” are intended uses of “instructions”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 17, Examiner notes that the following limitation: “the first message is transmitted by a second client device …;” is an intended use of “first message”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 17, Examiner notes that the following limitations: “receiving a request to at least one of access the first user account …, perform the entity action …, or open the first message; performing … the first message is authorized to perform …; responsive to performing … the first message is authorized to perform …: providing the first client device with instructions to display …; receiving a request to perform …; responsive to receiving the request to perform …;” are intended uses of “request, first message, and instructions,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 18, Examiner notes that the following limitation: “The non-transitory machine readable medium of claim 17, … responsive to receiving the request to perform the entity action …” is an intended use of “request”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 19, Examiner notes that the following limitation: “The non-transitory machine readable medium of claim 17, … responsive to receiving the request to open the first message …” is an intended use of “request”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 
Regarding claim 20, Examiner notes that the following limitation: “The non-transitory machine readable medium of claim 17, … responsive to receiving the request to access the first user account …” is an intended use of “request”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C) 

Claim Interpretation – Not Positively Recited
Regarding Claim 18, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claim 18: “responsive to receiving the request to perform the entity action, performing the verification process …” Based on the limitation in claim 17, on which claim 18 depends, of “receiving a request to at least one of access the first user account …, perform the entity action …, or open the first message;” the request to open the first message may never occur as it may not be requested. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 19, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claim 19: “responsive to receiving the request to open the first message, performing the verification process …” Based on the limitation in claim 17, on which claim 19 depends, of “receiving a request to at least one of access the first user account …, perform the entity action …, or open the first message;” the request to open the first message may never occur as it may not be requested. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 20, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claim 20: “responsive to receiving the request to access the first user account from the first client device, performing the verification process …” Based on the limitation in claim 17, on which claim 20 depends, of “receiving a request to at least one of access the first user account …, perform the entity action …, or open the first message;” the request to access the first user account may never occur as it may not be requested. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Interpretation – Optional Language
Claim 12, recites the limitation: “responsive to determining that the entity action is completed, providing, by the email system, instructions to display a confirmation message, …” This limitation states “providing, …, instructions to display a confirmation message” is to be carried out “responsive to determining that the entity action is completed,” but does not state what action will happen for “the case it is determined that the entity action is not completed.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 12, it can be logically determined that it is possible that “a determination is made that the entity action is not completed.” The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12 are directed to a “method;” claims 13-15 are directed to an “email system;” and claims 17-20 are directed to a “non-transitory machine readable medium having stored thereon processor-executable instructions.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “performing actions using email” which is grouped under “Certain Methods of Organizing Human Activity of managing interactions between people” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “identifying, …, a first email received by a first email account, wherein: the first email is transmitted by a second email account associated with a first entity; and the first email is associated with an entity action corresponding to the first entity; receiving, …, a request to access the first email account that received the first email …; performing, …, a verification process, via communication … associated with the first entity associated with the second email account that transmitted the first email, and verifying that a user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email; responsive to performing, …, the verification process and verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email: providing, …, … with instructions to display, … associated with the first email account that received the first email, a selectable input corresponding to performing the entity action corresponding to the first entity associated with the second email account that transmitted the first email; receiving, …, a request to perform the entity action via a selection of the selectable input; responsive to receiving the request to perform the entity action, providing, …, … with instructions to display …, within the …, corresponding to performing the entity action; and receiving, …, one or more inputs associated with the entity action ...” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an email communication system”, “a first client device”, “a second client device”, “a first server”; “ a second server”, “an email interface”, “an action interface”, “a memory”, “a processor”, “a communication system”, and “a non-transitory machine readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more that represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “performing actions using email.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “performing actions using email” using computer technology (e.g., “a processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-12, 14-16, and 18-20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “performing actions using email” of the independent claims. The dependent claims do not recite additional elements, which when analyzed individually and as an ordered combination with the other dependent claims, do not amount to significantly more.  Claims 2-12, 14-16, and 18-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “performing actions using email.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “performing actions using email.”
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claims 1, 13, and 17 recite “providing, by the email system, the first client device with instructions to display, …, a selectable input corresponding to …;” The specification is silent in providing support for the limitation “with instructions to display, …, a selectable input.” This is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing, and therefore, is being considered new matter. (See MPEP § 608.04)

Written Description
Claim 7 recites “generating, …, an action message indicative of the information …” However, the claims and specification are silent on how the “action message is indicative of the information.”  Therefore, the specification lacks sufficient detail such that one of ordinary skill would not understand how Applicant intends the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 10 recites “the entity action … transmitting, using the email system, …;” The claim is silent as to what performs the step. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989) and MPEP § 2173.05(q)).
Claim 12 recites “responsive to determining … using the email interface.” The claim is silent as to what performs the step. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989) and MPEP § 2173.05(q)).
Claim 17 recites “A non-transitory machine readable medium having stored thereon processor-executable instructions that, when executed by a processor of a communication system, cause the processor to perform operations, the operations comprising: …” The claim and specification are silent as to what is performing the operations, a processor or a processor of a communication system, or the email system, or some combination thereof. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103














































The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

















































Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U. S. Patent Application Publication No. 20160219003 A1), herein referred to as Kumar, in view of Collins et al (U. S. Patent Application Publication No. 20180268379 A1), herein referred to as Collins, and if further view of Smith (U. S. Patent Application Publication No. 20180091455 A1), herein referred to as Smith.
Regarding claims 1, 13, and 17, Kumar discloses a method, comprising: identifying, by an email system (FIG. 6, item 610, and [0043]), a first email received by a first email account, wherein: the first email is transmitted by a second email account associated with a first entity; and the first email is associated with an entity action corresponding to the first entity ([0018]-[0019]);
receiving, by the email system (FIG. 6, item 610, and [0043]), a request to access the first email account that received the first email from a first client device ([0035]); …
an email system comprising: a processor (FIG. 6, item 616, and [0043]); and memory (FIG. 6, item 618, and [0043]-[0044]) comprising processor-executable instructions (FIG. 5, item 512, and [0037] and [0044]) that, when executed by the processor (FIG. 6, item 616, and [0043]), causes the processor (FIG. 6, item 616, and [0043]) to perform operations, the operations comprising:
a non-transitory machine readable medium (FIG. 5, item 516, and [0037] and [0044]) having stored thereon processor-executable instructions (FIG. 5, item 512, and [0037] and [0044]) that, when executed by a processor (FIG. 6, item 616, and [0043]) of a communication system, cause the processor (FIG. 6, item 616, and [0043]) to perform operations, the operations comprising:
Kumar does not specifically disclose, however, Collins discloses providing, by the emails system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), the first client device with instructions to display, via an email interface associated with the first email account that received the first email, a selectable input corresponding to performing the entity action corresponding to the first entity associated with the second email account that transmitted the first email (FIG. 4A, item 412, and [0067]);
receiving, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), a request to perform the entity action via a selection of the selectable input (FIG. 4A, item 420, and [0083]-[0087]);
responsive to receiving the request to perform the entity action, providing, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), the first client device with instructions to display an action interface, within the email interface, corresponding to performing the entity action ([0067] and [0071]); and
receiving, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), one or more inputs associated with the entity action via the action interface ([0071]).
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.
Kumar and Collins do not specifically disclose, however, Smith discloses performing, by the email system (FIG. 1, item 100, and [0019]-[0020]), a verification process, via communication of a first server of the email system with a second server associated with the first entity associated with the second email account that transmitted the first email, and verifying that a user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email (FIG. 2, item 200, and [0024]);
responsive to performing, by the email system (FIG. 1, item 100, and [0019]-[0020]), the verification process and verifying that the user associated with the first email account that received the first email is authorized to perform the entity action corresponding to the first entity associated with the second email account that transmitted the first email (FIG. 4A, item 410, and [0029]; FIG. 4B, item 430, and [0030]):
Smith discloses recipient verification. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include recipient verification, as in Smith; and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to increase the efficiency of a computing system practicing recipient verification by improving the accuracy of content within a message prior to communicating the message, thereby conserving computation resources and reducing network bandwidth that are typically experienced in addressing the inaccuracies. Recipient verification also increases the efficiency of a computing system by reducing the amount of user input required to generate messages, thereby conserving computation resources in handling user input.
Regarding claims 2, 14, and 18, Kumar, Collins, and Smith disclose the limitations of claims 1, 13, and 17. Kumar further discloses the method of claim 1, comprising: receiving, by the email system (FIG. 6, item 610, and [0043]), a request to open the first email from the first client device ([0019]).
Regarding claims 3, 15, and 20, Kumar, Collins, and Smith disclose the limitations of claims 1, 13, and 17. Kumar further discloses the method of claim 1, wherein the providing, by the email system (FIG. 6, item 610, and [0043]), the first client device with the instructions to display the selectable input is performed by providing, by the email system, instructions to display the selectable input in association with a first list item, corresponding to the first email, of a list of emails corresponding to a plurality of emails received by the first email account (FIG. 2B, items 230, 2006, 214, 202, and [0025]-[0026]).
Regarding claim 4, Kumar, Collins, and Smith disclose the limitations of claims 1 and 2. Kumar and Smith do not specifically disclose, however, Collins discloses the method of claim 2, wherein the providing, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), the first client device with the instructions to display the selectable input is performed responsive to receiving, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), the request to open the first email from the first client device ([0083]).
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins; and to include recipient verification, as in Smith, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.
Regarding claims 5 and 19, Kumar, Collins, and Smith disclose the limitations of claims 1 and 17. Kumar and Smith do not specifically disclose, however, Collins discloses the method of claim 1, wherein the providing, by the email system (FIG. 1, items 100, 104, 110, and [0037] and [0047]), the first client device with the instructions to display the selectable input is performed responsive to performing, by the email system, the verification process ([0100]).
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins; and to include recipient verification, as in Smith, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.
Regarding claim 6, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5. Kumar further discloses the method of claim 5, wherein the providing, by the email system (FIG. 6, item 610, and [0043]), the first client device with the instructions to display the selectable input is performed by providing, by the email system (FIG. 6, item 610, and [0043]), instructions to display the selectable input on a first location of the first email ([0021]).
Regarding claim 7, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5-6. Kumar further discloses the method of claim 6, comprising: receiving, by the email system (FIG. 6, item 610, and [0043]), a message, comprising information associated with the entity action, from the second server ([0020]); and
generating, by the email system (FIG. 6, item 610, and [0043]), an action message indicative of the information associated with the entity action ([0020]).
Regarding claim 8, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5-7. Kumar further discloses the method of claim 7, comprising: providing, by the email system (FIG. 6, item 610, and [0043]), instructions to display the action message in association with the selectable input ([0020]).
Regarding claim 9, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5-7. Kumar further discloses the method of claim 7, comprising: providing, by the email system (FIG. 6, item 610, and [0043]), instructions to display the action message within the action interface ([0021]).
Regarding claim 16, Kumar, Collins, and Smith disclose the limitations of claims 13 and 14. Kumar and Smith do not specifically disclose, however, Collins discloses the email system of claim 14, wherein the performing the entity action comprises: generating a set of entity action information based upon at least one of the message or the first email (FIG. 4A, item 418, and [0083]); and
transmitting the set of entity action information to the second server associated with the first entity (FIG. 4A, item 420, and [0083]; FIG. 5D-5E, item 546, and [0138]).
Collins teaches a graphical user interface being controlled to display an interface comprising one or more selectable inputs in the field of waste management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the techniques and/or systems for a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins; and to include recipient verification, as in Smith, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to detect an event by receiving an electronic message associated with an action; and by utilizing a graphical user interface controlled to display selectable inputs, to generate an electronic notification corresponding to the event. The graphical user interface with selectable inputs allows the user to be efficient and not so computer resource intensive when transacting business in response to actions needing resolution.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U. S. Patent Application Publication No. 20160219003 A1), herein referred to as Kumar, in view of Collins et al (U. S. Patent Application Publication No. 20180268379 A1), herein referred to as Collins, in view of Smith (U. S. Patent Application Publication No. 20180091455 A1), herein referred to as Smith, and in further view of Hosier, Jr. (U. S. Patent Application Publication No. 20140282016 A1), herein referred to as Hosier.
Regarding claim 10, Kumar, Collins, and Smith disclose the limitations of claims 1 and 5-7. Kumar, Collins, and Smith do not specifically disclose, however, Hosier discloses the method of claim 7, wherein: the entity action is associated with transmitting, using the email system (FIG. 1, and [0125]), a payment to an account associated with the first entity ([0145]); and
the action message is indicative of a payment amount associated with the payment (FIG. 9C and [0236]).
Hosier teaches online systems and methods for advancing information organization sharing and collective action. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include online systems and methods for advancing information organization sharing and collective action, as in Hosier; to include recipient verification, as in Smith; and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a user interface resident on the mobile device for enabling the local performance of certain functions as well as communication over the internet (or via cell phone systems) to other such devices and to remote computer services. This ability to enable local performance of certain functions, as well as communication of data on mobile devices, facilitates mobile technology offering users the opportunity to conduct a myriad of business and personal activities in a timely fashion while “on the go.”
Regarding claim 11, Kumar, Collins, and Smith disclose the limitations of claims 1, 5-7, and 10. Kumar, Collins, and Smith do not specifically disclose, however, Hosier discloses the method of claim 10, comprising: analyzing, by the email system (FIG. 1, and [0125]), the one or more inputs to determine user payment information associated with the entity action ([0213]);
generating, by the email system (FIG. 1, and [0125]) and based upon the user payment information and the payment amount, a set of payment information ([0240]); and
transmitting, by the email system (FIG. 1, and [0125]), the set of payment information to at least one of a third server associated with an electronic payment system or a fourth server associated with the first entity ([0356]).
Hosier teaches online systems and methods for advancing information organization sharing and collective action. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include online systems and methods for advancing information organization sharing and collective action, as in Hosier; to include recipient verification, as in Smith; and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a user interface resident on the mobile device for enabling the local performance of certain functions as well as communication over the internet (or via cell phone systems) to other such devices and to remote computer services. This ability to enable local performance of certain functions, as well as communication of data on mobile devices, facilitates mobile technology offering users the opportunity to conduct a myriad of business and personal activities in a timely fashion while “on the go.”
Regarding claim 12, Kumar, Collins, and Smith disclose the limitations of claim 1. Kumar, Collins, and Smith do not specifically disclose, however, Hosier discloses the method of claim 1, comprising: responsive to determining that the entity action is completed, providing, by the email system (FIG. 1, and [0125]), instructions to display a confirmation message, corresponding to the entity action being completed, using the email interface ([0145] and [0243]).
Hosier teaches online systems and methods for advancing information organization sharing and collective action. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include online systems and methods for advancing information organization sharing and collective action, as in Hosier; to include recipient verification, as in Smith; and to include a graphical user interface being controlled to display an interface comprising one or more selectable inputs, as in Collins, to improve and/or enhance the technology of task completion in email using a third party app, as in Kumar, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a user interface resident on the mobile device for enabling the local performance of certain functions as well as communication over the internet (or via cell phone systems) to other such devices and to remote computer services. This ability to enable local performance of certain functions, as well as communication of data on mobile devices, facilitates mobile technology offering users the opportunity to conduct a myriad of business and personal activities in a timely fashion while “on the go.”

Conclusion











































































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abisu et al (U. S. Patent Application Publication No. 20180152461 A1) – Secure Email Verification Service
Abisu recites concepts and technologies disclosed for providing and using a secure email verification service. A processor can receive verification data and identify a user identifier associated with a sender identifier included in the verification data. The processor can generate a hash value of the user identifier, a global time indicator, and message specific data; and send the hash value to the sender device. The processor can receive a verification package that comprises the hash value and a recipient device version of the verification data and generate a new hash value of the user identifier and the recipient device version of the verification data. The processor can compare the new hash value to the hash value to determine if the email message should be verified.  Abisu was not used as prior art as the cited references better taught the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692